Case 2:16-cv-05642-CAS-KS Document 97 Filed 07/17/19 Page 1 of 2 Page ID #:769




     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)                                JS-6
 2   Frederick J. Klorczyk III (State Bar No. 320783)
     Thomas A. Reyda (State Bar No. 312632)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
 5
     Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 6           fklorczyk@bursor.com
             treyda@bursor.com
 7
     Attorneys for Plaintiff
 8
     BOIES SCHILLER FLEXNER LLP
 9   Quyen L. Ta (CA SBN 229956)
10   Kathleen Hartnett (CA SBN 314267)
     44 Montgomery St., 41st Floor
11   San Francisco, CA 94104
     Telephone: (415) 293-6800
12   Facsimile: (415) 293-6899
13
     E-Mail: QTa@bsfllp.com
             KHartnett@bsfllp.com
14
     Attorneys for Defendant
15
                               UNITED STATES DISTRICT COURT
16
                            CENTRAL DISTRICT OF CALIFORNIA
17
     CARRIE BEETS, on behalf of herself           Case No. 16-cv-05642-CAS-KSx
18   and all others similarly situated,
19                                                [PROPOSED] ORDER
                               Plaintiff,         GRANTING STIPULATION OF
20          v.                                    VOLUNTARY DISMISSAL WITH
                                                  PREJUDICE
21   MOLINA HEALTHCARE, INC.,
22
                                                  Hon. Christina A. Snyder
                               Defendant.
23

24

25                                    [PROPOSED] ORDER

26   Pursuant to the parties’ Stipulation of Dismissal with Prejudice under Federal Rule

27   of Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED THAT Plaintiff

28
     [PROPOSED] ORDER
     CASE NO. 16-cv-05642-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 97 Filed 07/17/19 Page 2 of 2 Page ID #:770




 1   Carrie Beets’ individual claims are dismissed with prejudice, and the claims of
 2   putative class members are dismissed without prejudice, with the parties to bear their
 3   respective fees and costs, except as otherwise provided by written agreement.
 4          IT IS SO ORDERED.
 5

 6   Dated: July 17, 2019                         __
                                                  HON. CHRISTINA A. SNYDER
 7                                                United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER                                                                    1
     CASE NO. 16-cv-05642-CAS-KS
